DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species I directed to all pending claims 1-12 and 15-18 in the reply filed on 01/08/2021 is acknowledged.  The traversal is on the ground(s) that Hegebarth (US 5,507,630) fails to teach a support unit that is releasable from the pump and so claim 1 makes a contribution over the prior art.  This is not found persuasive because even if this is true, which depends on a very narrow interpretation of Hegebarth’s teachings, there are several other prior art references (see rejections below) that anticipate all the limitations of all the independent claims and so the technical feature fails to make a contribution over the prior art. Furthermore, not every limitation of claim 1 needs to be treated as part of the special technical feature. The elected claims all appear directed to species I and so will be examined as directed to only species I. 
The requirement is still deemed proper and is therefore made FINAL.
Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The claimed invention is directed to a fluid end of a reciprocating pump for drilling debris and has so has no clear correlation to a water part or to a flush pump. 
Fluid end for a piston pump functioning as a mud pump.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-12 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the suction-module or pressure- module side" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 depends on claim 1 and includes limitations such as “at least one suction module” and “at least one pressure module”, wherein it is unclear if these are the same “at least one suction module” and “at least one pressure module” previously mentioned in claim 1. 
Claim 12 discloses: with a plurality of through boreholes running perpendicularly to the lower connection face, wherein one end of the boreholes is in the lower connection face and the other end is in a lateral face of the valve module (16, 18) opposite the lower connection face, and with a plurality of through boreholes running perpendicularly to the lateral connection face, wherein one end of the boreholes is in the lateral connection face and the other end is in a lateral face of the valve module (16, 18) opposite the lateral connection face. In this limitation, firstly it is claimed that the plurality of through boreholes run perpendicularly to the lower connection face and secondly one end of the boreholes is in the lower connection face and the other end is in a lateral connection face wherein the two faces are opposite each other. This whole claim is extremely unclear since the Figures appear to disclose only one channel formed by connected through boreholes such that the ends of this single through borehole are formed in perpendicular faces of each valve module.  It is unclear how these plurality of boreholes are arranged and the language in this claim is unclear. Furthermore, it is unclear if the two “lateral faces” mentioned in this claim are the same or different faces and if they are the same as the “lateral connection face”. It is suggested that this whole claim be more clearly rewritten since currently it cannot be clearly understood. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “A valve module (16, 18) for attachment to a piston pump (10)”, and the claim also recites “in particular for attachment to a piston pump (10) by means of a support unit (14) in accordance with claim 7” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 15 discloses “a valve (34)” in two separate lines. It is unclear if both refer to the same valve (will be assumed they are the same). 
Claims 11 and 16-18 are also rejected by virtue of their dependence on a rejected claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 is dependent on claim 1 and fails to further limit the limitations already present in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pacht (US Patent No. 5,171,136). Regarding Claim 1:In Figures 2-7, Pacht discloses a fluid end module (fluid end module connected to pump cylinders 12, see Figure 2) for attachment to a piston pump (piston pump with a plurality of pistons 48 reciprocating in respective pump cylinders 12, as shown in Figure 2), wherein the fluid end module incorporates a support unit (22, 24, 26, 28, 30, 32 and 34, henceforth referred to as SU) that can be releasably attached to the piston pump (releasably attached to pump 12 via bolts 29 and 35) and at least one suction module (40) and at least one pressure module (44) that are releasably connected or can be releasably connected to the support unit (40 is releasable from SU via removing bolts 29 while 44 is releasable via removing bolts 35), wherein each suction module (40) and pressure module (44) is structured as a valve module (40, 44), wherein each valve module (40, 44) comprises a valve (42) received in a valve seat (62),wherein the support unit (SU) and the/each suction module (40) as well as the/each pressure module (44) are of such an embodiment that the suction and pressure modules (40, 44) are interchangeable with one another (as stated in column 5, lines 15-19, 40 and 44 may be of the same size and are identical in construction and so will be interchangeable if desired), wherein each suction module and pressure module (40, 44) has at least two planned lateral faces (76, 78), one of which functions as a lower connection face (either 76 or 78 may function as a lower connection face depending on where the valve module is installed) and one--adjoining the lower connection face--functions as a lateral connection face (the other of 76 or 78 may form the lateral connection face), and wherein a channel (channel formed by orifices, 74, 66, 68, 70 and 72) inside the respective suction module and pressure module (40 and 44 are identical and channel can be seen in Figures 4-6), which can be blocked and released by means of the valve (blocked by valve 42, see Figure 6) which is incorporated by the respective suction module and pressure module (40, 44), terminates on one side in the lower connection face (in one orientation for the suction module 40, the lower connection face 78 has the orifice 74 where the channel terminates; in another orientation for the pressure module 44, the lower connection face 76 has a plurality of orifices 66, 68, 70 and 72 where the channel terminates, as seen in Figure 3) and on the other side in the lateral connection face (in one orientation for the suction module 40, the lateral connection face 76 has a plurality of orifices 66, 68, 70 and 72 where the channel terminates; in another orientation for the pressure module 44, the lateral connection face 74 has the orifice 74 where the channel terminates, as seen in Figure 3).Regarding Claim 2:In Figures 2-7, Pacht discloses a fluid end module, wherein the support unit (plurality of discharge manifold portions 34 of the SU, see column 4, lines 28-32) and the/each pressure module (18) are of such an embodiment that a plurality of pressure modules (18) are interchangeable with one another (the discharge manifolds 34 are identical and so the pressure modules used in these sections would be identical and thereby interchangeable).Regarding Claim 3:In Figures 2-7, Pacht discloses a fluid end module, wherein the support unit (suction manifold portions 28, 30, 32 of the SU, see column 4, lines 24-28) and the/each suction module (40) are of such an embodiment that a plurality of suction modules (40) are interchangeable with one another (the suction manifolds 28, 30, 32 are identical and so the suction modules used in these sections would be identical and thereby interchangeable).Regarding Claim 4:In Figures 2-7, Pacht discloses a fluid end module, wherein the suction modules and pressure modules (40, 44) have identical valves (42) and identical valve seats (62, as stated in column 5, lines 15-19, 40 and 44 may be of the same size and are identical in construction).Regarding Claim 5:In Figures 2-7, Pacht discloses a fluid end module, wherein the suction modules (40) and pressure modules (44) are of identical embodiment and each suction module (40) and each pressure module (44) can be connected to the suction-module or pressure- module side of the support unit (SU) on the basis of connection options provided in each case (as explained above, 40 and 44 have identical construction and so can be used in either side of the SU by altering the orientation of the valve to suit the installation location as shown in Figure 3).Regarding Claim 6:In Figures 2-7, Pacht discloses a fluid end module, wherein the support unit (SU) is intended and set up to accommodate a plurality of pairs of pressure modules and suction modules (as evident from Figure 2, support unit comprises portions 22, 24, 26 that respectively accommodate suction modules 40 and pressure modules 44. One such pair of a pressure module and a suction module is shown in Figure 3 and from Figure 2 it is evident that there are at least 3 such pairs accommodated in different portions of the SU).Regarding Claim 7:See rejection of claim 1 above wherein Pacht discloses the claimed support unit.Regarding Claim 8:In Figures 2-7, Pacht discloses the support unit (22, 24, 26, 28, 30, 32 and 34, henceforth referred to as SU)  with a channel (channel depicted as 39 within 22) inside the support unit (inside support unit portion 22) wherein the channel (39) is open to three lateral faces of the support unit (left, top and right faces of 22 as seen in Figure 3), specifically to one lateral face via which the support unit (22) is connected to the piston pump (face attached to 12) when attached; one lateral face at which the valve module (40) functioning as the suction module (face of 22 contacting suction module 40) can be attached or is attached; and one lateral face at which the valve module (44) functioning as the pressure module (face of 22 contacting pressure module 44) can be attached or is attached (as seen in Figure 3).Regarding Claim 9:See rejection of claim 1 above.Regarding Claim 10:See rejection of claim 1 above wherein Pacht discloses the claimed valve module.Regarding Claim 15:See rejection of claim 1 above that mentions a piston pump and the associated structure of a fluid end module. All claimed limitations of claim 15 are discussed above in the rejection of claim 1. Regarding Claim 16:In Figures 2-7, Pacht discloses a piston pump, with a number of the support units (3 support units shown in Figure 3 comprising elements 22, 24, 26, 28, 30, 32 and 34) corresponding to the number of pistons on the piston pump (3 pistons housed in 3 cylinders 12), and in each case one valve module (40, 44) functioning as a suction module (40) and one functioning as a pressure module (44) on each support unit (as evident from Figures 2-3 and column 4, line 21 to column 5, line 18).Regarding Claim 17:In Figures 2-7, Pacht discloses a piston pump, with a number of the fluid end modules corresponding to the number of pistons on the piston pump (3 fluid end modules for 3 pistons as seen in Figure 3).Regarding Claim 18:In Figures 2-7, Pacht discloses a piston pump that is capable of functioning as a mud pump for pumping drilling debris during deep drilling on carbon deposits or for geothermal energy (disclosed as high pressure pump which would be capable of handling drilling debris when operated as a mud pump). 
Claim(s) 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson (US Patent No. 4,623,303).Regarding Claim 15:In Figures 1-2 Henderson discloses a piston pump (pump with piston 16), comprising: at least one fluid end module (34A, 34B, 22, henceforth referred to as FM) for attachment to the piston pump (as seen in Figures 1-2), wherein the fluid end module (FM) comprises: at least one support unit (22) for attachment to the piston pump (attached to pump cylinder 15 via weld 24); and at least one suction module (34A) and at least one pressure module (34B) each structured as a valve module (both depicted as ball valves) to be releasably connected to the support unit (via bolts 45) in each case, wherein each suction module (34A) and pressure module (34A) is attached to the piston pump (10) by means of the support unit (see Figure 2), wherein each valve module (34A, 34B) comprises a valve (38A, 38B) received in a valve seat (40A and seat identical to 40A in 34B), wherein each valve module (34A, 34B) has at least two planned lateral faces (34A and 34B each have  lateral faces 41I and 41O), one of which functions as a lower connection face and one - adjoining the lower connection face - functions as a lateral connection face (41I), wherein a channel (42A, 36A; 42B, 35B) is provided inside each valve module (16, 18), which can be blocked and released by means of a valve (38A, 38B) which is incorporated by the valve module (34A, 34B), terminates on one side in the lower connection face (42A/42B terminates in 41I)  and on the other side in the lateral connection face (36A/36B terminate in 41O), and wherein the suction module (34A) and the pressure module (34B) are of the same embodiment (34A is identical to 34B, see column 4, lines 4-7).Regarding Claim 16:In Figures 1-2 Henderson discloses a piston pump, with a number of the support units corresponding to the number of pistons on the piston pump ((1 support unit 22 for 1 piston 16), and in each case one valve module (34A, 34B) functioning as a suction module (34A) and one functioning as a pressure module (34B) on each support unit (see Figure 2).Regarding Claim 17:In Figures 1-2 Henderson discloses a piston pump, with a number of the fluid end modules corresponding to the number of pistons on the piston pump (1 fluid end module for 1 piston as seen in Figure 2).Regarding Claim 18:In Figures 1-2 Henderson discloses a piston pump that is capable of functioning as a mud pump for pumping drilling debris during deep drilling on carbon deposits or for geothermal energy (disclosed as a slurry pump wherein slurry is often mud with other debris such as drilling debris).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacht (US Patent No. 5,171,136) in view of Vuichard et al. (herein Vuichard) (US PG Pub 2017/0321815).Pacht substantially discloses all the claimed limitations including the valve module with two lateral faces, one of which functions as the lower connection face (either 76 or 78 may function as a lower connection face depending on where the valve module is installed) and one--adjoining the lower connection face--functions as the lateral connection face (the other of 76 or 78 may form the lateral connection face). Pacht discloses that the valve module (40, 44) is cylindrical and thereby fails to disclose that that the valve module is of a cuboid shape. However, in Figures 2a-b, Vuichard discloses that the valve housing (118) may be cuboid shaped with six lateral faces. Hence, based on Vuichard’s teachings, it would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the shape of Pacht’s valve module (40, 44) to be cuboidal (as taught by Vuichard) since doing so would have involved a mere change in the shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for prior art references related to relevant fluid modules for piston pumps and other valve housing structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746